ORDER

PER CURIAM.
AND NOW, this 7th day of July, 2016, the Petitions for Allowance of Appeal are GRANTED, limited to the following issues, as stated by petitioners:
1. Whether the Superior Court’s holding directly conflicts with previous Superior Court holdings that an outside entity can be appointed or retained by a hospital to conduct peer review and that the review is entitled to protection under the Pennsylvania Peer Review Protection Act?
2. Whether the Superior Court’s holding directly conflicts with the intent of the Peer Review Protection Act and *103this Court’s holdings that the provision of peer review materials to the hospital does not constitute a waiver of the Peer Review Protection Act?
These matters are to be listed for argument with the petitions granted at 39 & 40 WAL 2016.